DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 	Claims 1-3, 5, 7-9 and 11 are currently amended.  Claim 6 is canceled.  Claims 1-3, 5 and 7-11 are pending review in this action.    
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 depends on claim 1. Claim 1 is directed to steps for determining whether to prohibit or execute the step-up stop mode. The steps of claim 1 rely on evaluating a first dischargeable electric power and a second dischargeable electric power. Each is compared to corresponding permission and prohibition thresholds. These steps are detailed in the third alternative embodiment described in paragraph [0061] of the specification. 
Specifically, the step-up stop mode is prohibited when either of the first or second dischargeable electric power is lower than its corresponding prohibition threshold. The step-up stop mode is executed when both are higher than their corresponding permission thresholds.
Claim 2 is directed to a step of allowing the step-up stop mode when either of the first or second dischargeable electric power is higher than its corresponding prohibition threshold. The examiner appreciates that the instant specification allows for the permission and prohibition threshold to be the same (paragraph [0060]). It thus appears that claim 2 is attempting to incorporate this condition. However, the resulting rule would be in contradiction with claim 1, which clearly requires both the first and second dischargeable electric power to be higher than their corresponding permission thresholds to permit the step-up stop mode.
Moreover, the specification neither describes nor suggests a control unit configured to execute the steps detailed in both claim 1 and claim 2. As such, claim 2 constitutes new matter.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 depends on claim 1. Claim 1 is directed to steps for determining whether to prohibit the step-up stop mode. The steps of claim 1 rely on evaluating a first dischargeable electric power determined based on temperature of the battery and a second dischargeable electric power determined based on SOC of the battery. These steps are detailed in the third alternative embodiment described in paragraph [0061] of the specification.
Claim 5 includes a direct evaluation of the temperature itself when deciding whether to prohibit the step-up stop mode. Such a step is detailed in the fifth alternative embodiment described in paragraph [0063] of the specification.
The specification neither describes, nor suggests a sequence of steps that would include both an evaluation of the first dischargeable electric power (determined based on temperature) and the temperature itself in a process of deciding whether to prohibit the step-up stop mode. As such, claim 5 constitutes new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0066337, hereinafter Kazuno in view of U.S. Pre-Grant Publication No. 2016/0233693, hereinafter Suzuki.

Regarding claim 1, Kazuno teaches a fuel cell system. The fuel cell system includes a fuel cell (20) configured to supply electric power to a motor (12, “load”) and a secondary battery (30) configured to supply electric power to the motor (12, “load”) (paragraph [0040] and figure 1).
A fuel cell step-up converter (24) is connected between the fuel cell (20) and the motor (12, “load”) (figure 1). The fuel cell step-up converter (24) is configured to step up an output voltage and to adjust an output electric power of the fuel cell (20) (paragraph [0054]). 
A secondary battery step-up converter (34) is connected between the secondary battery (30) and the motor (12, “load”) (figure 1). The secondary battery step-up converter (34) is configured to step up an output voltage of the secondary battery (30) (paragraph [0060]). 
An output terminal of the fuel cell step-up converter (24) and an output terminal of the battery step-up converter (34) are electrically connected to each other (figure 1).
A control unit (50) is configured to execute control for adjusting the output electric power of the fuel cell with the fuel cell step-up converter (24). The control unit (50) is configured to switch the battery step-up converter (34) between a directly connected state (“step-up stop mode”) and a step-up state (“step-up operation mode”) (paragraph [0112]). 
Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).
Kazuno further describes that once in the directly connected state (“step-up stop mode”), if a sudden increase of power is required from the load, a condition may develop under which a rapid demand can be made to the battery while the fuel cell is unable to supply additional power (paragraphs [0114-0117]).
Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the state of charge (“SOC”) of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
Kazuno does not teach the claimed protocol for prohibiting/permitting a directly connected state (“step-up stop mode”) depending on a first dischargeable power (based on battery temperature) and a second dischargeable power (based on battery SOC). 
The dependence of battery dischargeable power separately on battery temperature and SOC is well-understood in the art – see, e.g. Suzuki (paragraphs [0071, 0072, 0075, 0077, 0080, 0081, 0093] and figures 2 and 3).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to safeguard the battery by ensuring that it is capable of delivering an anticipated large power demand. Thus, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to govern the initiation of the directly connected state (“step-up stop mode”), which would expose the battery to such a spike in demand, based on a determination whether the battery is capable of meeting the demand. Given the understood dependence of deliverable power on battery temperature and SOC and given that Kazuno’s controller has information on the battery’s temperature and SOC, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to permit the directly connected state (“step-up stop mode”) when both a deliverable power determined based on temperature alone (“first dischargeable power”) and deliverable power determined based on SOC alone (“first dischargeable power”) exceed a preset requirement (permission/prohibition threshold) and to not permit the directly connected state (“step-up stop mode”) when either a deliverable power determined based on temperature alone (“first dischargeable power”) or deliverable power determined based on SOC alone (“first dischargeable power”) is below a preset requirement (permission/prohibition threshold).


Regarding claim 2, Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).
Kazuno as modified by Suzuki teaches permitting the directly connected state (“step-up stop mode”) when both a deliverable power determined based on temperature alone (“first dischargeable power”) and deliverable power determined based on SOC alone (“first dischargeable power”) exceed a preset requirement (permission/prohibition threshold).
The ordinarily skilled artist would be capable of relaxing this requirement by setting permission/prohibition thresholds such that the directly connected state (“step-up stop mode”) could be activated when the lower permission/prohibition threshold is met for the purpose of allowing the directly connected state (“step-up stop mode”) to be activated more often and thus conserving system resources.
Regarding claims 3, Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the SOC of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
Regarding claim 5, Kazuno as modified by Suzuki teaches preventing the directly connected state (“step-up stop mode”) when a deliverable power determined based on SOC alone (“second dischargeable power”) is below a preset requirement (“predetermined value”).
Regarding claim 7, Kazuno as modified Suzuki teaches preventing the initiation of the directly connected state (“step-up stop mode”) when either a deliverable power determined based on temperature alone (“first dischargeable power”) or deliverable power determined based on SOC alone (“first dischargeable power”) is below a preset requirement (permission/prohibition threshold).
Kazuno’s controller is capable of storing threshold values.
Regarding claim 9, Kazuno teaches a fuel cell system. The fuel cell system includes a fuel cell (20) configured to supply electric power to a motor (12, “load”) and a secondary battery (30) configured to supply electric power to the motor (12, “load”) (paragraph [0040] and figure 1).
A fuel cell step-up converter (24) is connected between the fuel cell (20) and the motor (12, “load”) (figure 1). The fuel cell step-up converter (24) is configured to step up an output voltage and to adjust an output electric power of the fuel cell (20) (paragraph [0054]). 
A secondary battery step-up converter (34) is connected between the secondary battery (30) and the motor (12, “load”) (figure 1). The secondary battery step-up converter (34) is configured to step up an output voltage of the secondary battery (30) (paragraph [0060]). 
An output terminal of the fuel cell step-up converter (24) and an output terminal of the battery step-up converter (34) are electrically connected to each other (figure 1).
A control unit (50) is configured to execute control for adjusting the output electric power of the fuel cell with the fuel cell step-up converter (24). The control unit (50) is configured to switch the battery step-up converter (34) between a directly connected state (“step-up stop mode”) and a step-up state (“step-up operation mode”) (paragraph [0112]). 
Kazuno teaches initiating a directly connected state (“step-up stop mode”) when the required load voltage is less than the battery output voltage for the purpose of improving fuel efficiency (paragraphs [0083, 0089, 0096, 0112]).
Kazuno further describes that once in the directly connected state (“step-up stop mode”), if a sudden increase of power is required from the load, a condition may develop under which a rapid demand can be made to the battery while the fuel cell is unable to supply addition power. Kazuno describes a rapid drop in voltage in the battery (paragraphs [0114-0117]).
Kazuno teaches a temperature sensor (108) configured to detect the temperature of the battery (30) (paragraph [0057]).
The controller (50) computes the capacity of the battery (30) and thus determines the state of charge (“SOC”) of the battery (paragraph [0058]) – therefore, there is a “SOC detection unit” within the system.
Kazuno does not teach the claimed protocol for prohibiting/permitting a directly connected state (“step-up stop mode”) depending on a first dischargeable power (based on battery temperature) and a second dischargeable power (based on battery SOC). 
The dependence of battery dischargeable power separately on battery temperature and SOC is well-understood in the art – see, e.g. Suzuki (paragraphs [0071, 0072, 0075, 0077, 0080, 0081, 0093] and figures 2 and 3).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to safeguard the battery by ensuring that it is capable of delivering an anticipated large power demand. Thus, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to govern the initiation of the directly connected state (“step-up stop mode”), which would expose the battery to such a spike in demand, based on a determination whether the battery is capable of meeting the demand. Given the understood dependence of deliverable power on battery temperature and SOC and given that Kazuno’s controller has information on the battery’s temperature and SOC, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to permit the directly connected state (“step-up stop mode”) when both a deliverable power determined based on temperature alone (“first dischargeable power”) and deliverable power determined based on SOC alone (“first dischargeable power”) exceed a preset requirement (permission/prohibition threshold) and to not permit the directly connected state (“step-up stop mode”) when either a deliverable power determined based on temperature alone (“first dischargeable power”) or deliverable power determined based on SOC alone (“first dischargeable power”) is below a preset requirement (permission/prohibition threshold).
Regarding claim 10, in the combination of Kazuno and Suzuki, the control unit is configured to prevent the initiation of the directly connected state (“step-up stop mode”). This is equivalent to assigning a prohibition state to a step-up stop flag.
Regarding claim 11, in the combination of Kazuno and Suzuki, the control unit is configured to permit the directly connected state (“step-up stop mode”) when both a deliverable power determined based on temperature alone (“first dischargeable power”) and deliverable power determined based on SOC alone (“first dischargeable power”) exceed a preset requirement (permission/prohibition threshold).
This is equivalent to assigning a permission state to a step-up stop flag.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0066337, hereinafter Kazuno in view of U.S. Pre-Grant Publication No. 2016/0233693, hereinafter Suzuki as applied to claim 7 above and further in view of U.S. Pre-Grant Publication No. 2005/0237686, hereinafter Satoh.
Regarding claim 8, Kazuno as modified by Suzuki teaches permission/prohibition thresholds.
Kazuno as modified by Suzuki fails to teach a permission threshold higher than a prohibition threshold.
It is well-known in the art to impose a gap between a permission and prohibition threshold in measurements of type taught by Suzuki for the purpose of avoiding hysteresis effects. See, e.g. Satoh (paragraph [0005]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to set up a slight gap between the permission and prohibition thresholds for the purpose of avoiding hysteresis effects.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Kazuno and Suzuki references has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724